Citation Nr: 0909228	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  07-20 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a thyroid gland 
disability due to herbicide exposure.

2.  Entitlement to service connection for an enlarged 
prostate due to herbicide exposure.

3.  Entitlement to service connection for a saliva gland 
disability due to herbicide exposure.

4.  Entitlement to service connection for a kidney disability 
due to herbicide exposure.

5.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a skin disability of 
the neck.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1963 to 
November 1965.   He served in Vietnam from August 17, 1965 to 
November 15, 1965. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In July 2008, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the Nashville RO.  A transcript 
of that hearing is of record.


FINDINGS OF FACT

1.   The Veteran does not have a thyroid gland disability 
that is related to his military service.

2.   The Veteran does not have an enlarged prostate that is 
related to his military service.

3.   The Veteran does not have a saliva gland disability that 
is related to his military service.

4.   The Veteran does not have a kidney disability that is 
related to his military service.

5.  By way of a November 1966 rating decision, the RO denied 
service connection for a skin disability of the neck; the 
Veteran did not appeal.

6.  Evidence received since the November 1966 RO decision is 
new to the record in that it was not previously submitted to 
agency decision makers, but it does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.   The Veteran does not have a thyroid gland disability 
that is the result of disease or injury incurred in or 
aggravated during active military service; nor may a thyroid 
gland disability be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1116, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2008).

2.   The Veteran does not have an enlarged prostate that is 
the result of disease or injury incurred in or aggravated 
during active military service; nor may an enlarged prostate 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1110, 1131, 1116, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2008).

3.   The Veteran does not have a saliva gland disability that 
is the result of disease or injury incurred in or aggravated 
during active military service; nor may a saliva gland 
disability be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1131, 1116, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2008).

4.   The Veteran does not have a kidney disability that is 
the result of disease or injury incurred in or aggravated 
during active military service; nor may a kidney disability 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, 1116, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2008).

5.  New and material evidence sufficient to reopen a claim of 
entitlement to service connection for a skin disability of 
the neck has not been received.  38 U.S.C.A. §§ 1110, 1131, 
5108 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.156, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but 
see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr 05, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure[] the error in the timing of 
notice").

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

Although the VCAA has changed the standard for processing 
Veterans' claims, the VCAA has left intact the requirement 
that new and material evidence be received in order to reopen 
a previously and finally denied claim under 38 U.S.C.A. 
§ 5108.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2006 and September 2006.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)  

Specifically regarding VA's duty to notify, the notifications 
to  the Veteran apprised him of what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from  the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on  the 
Veteran's behalf.   The Veteran was also apprised of the 
criteria for assigning disability ratings and for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and he was informed of the requirement that 
new and material evidence must be received in order to reopen 
a claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  He was 
told what was required to substantiate the underlying service 
connection claim.  Id.  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), and VA and private medical 
records.  The Board notes that VA is not required to provide 
a medical examination to a claimant as part of the duty to 
assist if the record does not already contain an indication 
that the claimed disability is related to in-service event, 
injury, or disease.  See Duenas v. Principi, 18 Vet. App. 
512, 517 (2004); see also Wells v. Principi, 326 F.3d 1381 
(2003) (Board under no obligation to obtain a medical opinion 
when there is no competent evidence that  the Veteran's 
disability or symptoms were service related); Paralyzed 
Veterans of America, et al. v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003) (PVA) (without the 
introduction of new and material evidence, VA is not required 
to provide a medical examination or opinion).  In this case, 
as will be discussed below, there is no indication that the 
Veteran's thyroid gland disability, enlarged prostate, saliva 
gland disability, or kidney disability are service related, 
and without the introduction of new and material evidence 
regarding the Veteran's skin disability, the Board finds that 
VA is not required to provide an examination for any of these 
disabilities, and therefore, VA has no duty to inform or 
assist that was unmet.

The Board has considered the case of Charles v. Principi, 16 
Vet. App. 370 (2002) wherein the Court held that, under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the appellant's disability and his active service, 
but there was not of record, as relied upon in part by the 
Board in denying his claim, competent medical evidence 
addressing whether there is a nexus between his tinnitus and 
his active service, VA was to provide the claimant with a 
medical "nexus" examination.  However, unlike Charles,  the 
Veteran has not reported symptoms in service, or a continuity 
of symptoms since separation.  Instead, he has asserted a 
relationship between his current disabilities and exposure to 
herbicides, which, as noted below, is outside the competence 
of  the Veteran as a layperson.  See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

II. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Further, it is not enough that an injury or disease occurred 
in service; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

VA regulations provide that certain diseases associated with 
exposure to herbicide agents may be presumed to have been 
incurred in service even if there is no evidence of the 
disease in service, provided the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2007).  The 
term "herbicide agent" means a chemical in an herbicide, 
including Agent Orange, used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  The diseases for which service 
connection may be presumed to be due to an association with 
herbicide agents include chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  

In general, for service connection to be granted for one of 
these diseases, it must be manifested to a degree of 10 
percent or more at any time after service.  Chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy must be manifest to a degree of 10 percent within 
one year after the last date on which  the Veteran performed 
active military, naval, or air service in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.307(a)(6)(ii); Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).

In this case,  the Veteran contends that his thyroid gland 
disability, enlarged prostate, saliva gland disability, and 
kidney disability are related to his active duty service, and 
in particular, to his exposure to Agent Orange while serving 
in Vietnam.  During his July 2008 Board hearing, the Veteran 
noted that while stationed in Vietnam, he was a mail clerk 
for his battalion, traveling from site to site by helicopter 
over the jungle.

Thyroid Gland Disability

Here, the service treatment records (STRs) are devoid of any 
reference to treatment or complaints related to the Veteran's 
thyroid gland, and the entrance and separation examinations 
reveal a normal clinical evaluation for the endocrine system.

Treatment records from the Vanderbilt University Medical 
Center contain references to treatment and diagnosis for an 
enlarged thyroid (thyroid goiter), and hypothyroidism.  See 
March 1981 medical history, February 1985 entry by M.H., 
M.D., and February 1990 discharge summary.   The Veteran has 
continued to receive treatment for goiter with hypothyroidism 
throughout the years.  See St. Thomas Medical Center records 
dated September 1998 through December 2006.

Here, the record shows that the Veteran received the Vietnam 
service medal for his service in Vietnam, and the Veteran's 
personnel records reveal that he served in Vietnam from 
August 17, 1965 through November 15, 1965.  Therefore, 
exposure to herbicides is presumed.  38 C.F.R. 
§ 3.307(a)(6)(iii).  However, an enlarged thyroid and 
hypothyroidism are not diseases noted under 38 C.F.R. § 3.309 
as diseases having a positive association with herbicide 
exposure.  Therefore,  the Veteran's thyroid goiter and 
hypothyroidism are not presumed to be the result of an in-
service disease or injury.  Further, the record does not 
contain medical evidence linking the Veteran's enlarged 
thyroid and hypothyroidism to herbicide exposure.

The Board notes that presumptive service connection procedure 
does not foreclose proof of direct service connection, and 
the claimant has a right to prove a direct link or causation.  
See Combee v. Brown, 34 F.3d 1039 (1994).  Here, as noted 
above, although the treatment records do reveal a current 
diagnosis of thyroid goiter and hypothyroidism, the Veteran's 
STRs do not contain complaints or treatment related to the 
thyroid, or any aspect of the endocrine system.  Further, his 
entrance and discharge examinations reveal a normal clinical 
evaluation for the endocrine system, and the first post-
service medical evidence in the record diagnosing  the 
Veteran with an enlarged thyroid and hypothyroidism is not 
until March 1981, approximately 15 years after separation 
from service.

Although service incurrence or aggravation may also be 
presumed if any endocrinopathy is demonstrated to a 
compensable degree within a year of separation from 
qualifying military service, 38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2008), this has not been demonstrated in the 
Veteran's case.  As already noted, it was not until about 
1981 that any disability was demonstrated.

In the absence of any evidence of complaints or treatment in 
service, the length of time between his separation and the 
first diagnosis, and the absence of competent medical 
evidence that  the Veteran's disability is related to 
service, the Board finds that the preponderance of the 
evidence is against the claim of service connection for a 
thyroid disability on either a direct basis or presumptive 
basis.

Enlarged Prostate

In terms of a current disability involving the prostate, the 
record contains outpatient treatment records from the St. 
Thomas Medical Group dated from September 1998 through 
December 2006, which contain multiple entries diagnosing the 
Veteran with benign hypertrophy of the prostate, and noting 
that it was first observed in September 1998.  Further, 
records from Vanderbilt University Hospital, contain a March 
1981 entry diagnosing the Veteran with chronic prostatitis. 

Here, as noted above, exposure to herbicides is presumed 
because the Veteran served in Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).  Although prostate cancer is a disease 
noted to have a positive association with herbicide exposure,  
the Veteran has not been diagnosed with prostate cancer; and 
his benign prostatic hypertrophy is not a disease noted under 
38 C.F.R. § 3.309 as a disease having a positive association 
with herbicide exposure.  Therefore, the Veteran's benign 
prostatic hypertrophy is not presumed to be the result of an 
in-service disease or injury, and the record does not contain 
medical evidence linking the Veteran's benign hypertrophy of 
the prostate to herbicide exposure.

Regarding service connection on a direct basis, the Veteran's 
STRs do not contain complaints or treatment related to the 
prostate, and his entrance and discharge examinations reveal 
a normal clinical evaluation for the genitourinary system.  
In addition, the first post-service medical evidence in the 
record diagnosing the Veteran with chronic prostatitis was 
not until March 1981, 15 years after discharge, and the first 
indication of benign hypertrophy of the prostate was not 
until September 1998, more than 30 years after leaving the 
military.

In sum, there is no competent evidence medically relating an 
enlarged prostate to military service, including in-service 
herbicide exposure.  Absent a relationship to military 
service, or specifically, to exposure to herbicide agents 
during military service, the Veteran's claim for service 
connection for an enlarged prostate must be denied.  Further, 
there has been no continuity of symptomatology since his 
period of military service.  Consequently, there is no basis 
for concluding that any current enlarged prostate is 
traceable to the Veteran's period of military service.  In 
short, the Board finds that the preponderance of the evidence 
is against the claim of service connection for an enlarged 
prostate.

Saliva Gland and Kidney

Here, there is evidence of a current disability involving 
both the saliva gland and the kidney.  Specifically, 
treatment records from the Vanderbilt University Medical 
Center contain a January 1981 entry noting that the Veteran 
was experiencing blockage of the right maxillary duct, and a 
March 1981 entry noted that he underwent a saliva gland 
resection due to a history of obstruction of the right 
submaxillary gland, and rendered a final diagnosis of acute 
and chronic sialoandenitis.  Regarding a current kidney 
disability, records from St. Thomas Medical Group diagnosed 
the Veteran with nephrolithiasis, stating that it was first 
observed in October 1999.  Further, a March 2006 operative 
report noted a preoperative diagnosis of right renal cancer 
and right renal cyst, and a pathology report taken at the 
time diagnosed the Veteran with a partial nephrectomy for a 
right renal mass and renal oncocytoma.

Here, as noted above, exposure to herbicides is presumed 
because  the Veteran served in Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).  However, the Veteran's diagnoses of 
sialoandenitis, nephrolithiasis (kidney stones), and renal 
cancer are not diseases noted under 38 C.F.R. § 3.309 as 
diseases having a positive association with herbicide 
exposure.  Therefore, the Veteran's sialoandenitis, 
nephrolithiasis, and renal cancer are not presumed to be the 
result of an in-service disease or injury, and the record 
does not contain medical evidence linking any of these 
disabilities to herbicide exposure.

Regarding service connection on a direct basis, the Veteran's 
STRs do not contain complaints or treatment related to the 
saliva glands or kidneys, and his entrance and discharge 
examinations reveal a normal clinical evaluation.  In 
addition, the first post-service medical evidence in the 
record diagnosing  the Veteran with a disability involving 
the kidneys is not until October 1999, over 30 years after 
discharge, and the first indication of a disability involving 
the saliva glands was not noted until January 1981, over 10 
years after leaving the military.

Although service incurrence or aggravation may also be 
presumed if any malignant tumor is demonstrated to a 
compensable degree within a year of separation from 
qualifying military service, 38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2008), this has not been demonstrated in the 
Veteran's case.  As already noted, it was not until many 
years after service that any kidney cancer was demonstrated.

In sum, there is no evidence medically relating a saliva 
gland or kidney disability to military service, including in-
service herbicide exposure.  Absent a relationship to 
military service, or specifically, to exposure to herbicide 
agents during military service, the Veteran's claim for 
service connection for a saliva gland disability and a kidney 
disability must be denied.  Further, there has been no 
continuity of symptomatology since his period of military 
service.  Consequently, there is no basis for concluding that 
either disability is traceable to the Veteran's period of 
military service.  In short, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a saliva gland disability or a kidney 
disability.

Lastly, although the Veteran has asserted that his kidney 
disability is related to his service-connected 
arteriosclerotic vascular disease (AVD), there is no medical 
evidence of record suggesting that his diagnosis of AVD is in 
any way connected to the Veteran's kidney disability.  See 38 
C.F.R. § 3.310(a)(a disability that is proximately due to or 
the result of a service-connected disease or injury is 
considered service connected, and when thus established, this 
secondary condition is considered a part of the original 
condition).  As such, the Board finds that the Veteran is not 
entitled to service connection for a kidney disability on a 
secondary basis.  

The Board does not doubt the sincerity of  the Veteran's 
beliefs that his currently diagnosed disabilities are related 
to herbicide exposure.  However, he is without the 
appropriate medical training and expertise to offer an 
opinion on a medical matter, to include commenting on the 
etiology of his disabilities.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").

In conclusion, based on the above analysis, the Board finds 
that service connection for a thyroid gland disability, 
enlarged prostate, saliva gland disability, and kidney 
disability is not warranted.

III. New and Material Evidence

 The Veteran contends that his currently diagnosed skin 
disability of the neck-specifically, psoriasis, is related 
to military service, in particular to exposure to herbicides 
while stationed in Vietnam.

A decision of the RO becomes final and is not subject to 
revision on the same factual basis except when a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In this case, a November 1966 rating decision denied 
service connection for a skin disability of the neck; the 
Veteran did not appeal, and therefore, this November 1966 
rating decision represents a final decision.

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Thus, the Veteran's claim may not be reopened unless VA has 
received evidence that was both not of record at the time of 
the November 1966 denial, and that also raises a reasonable 
possibility of substantiating the claim that the Veteran's 
current skin disability was the result of in-service 
herbicide exposure, or in any other way related to military 
service.  In order to raise a reasonable possibility of 
substantiating the claim, the record must contain medical 
evidence which suggests a link between the Veteran's current 
skin disability and his military service.

At the time of the November 1966 denial, the relevant 
evidence of record consisted of the Veteran's service 
treatment records (STRs) and service personnel file.  The 
STRs contained a March 1965 entry noting that the Veteran 
complained that he was breaking out or had a rash on the back 
of his neck, which formed pustules.  The impression was 
impetigo.  A November 1965 discharge examination provided a 
normal clinical evaluation for the Veteran's skin.  

Evidence submitted since the November 1966 denial includes:  
treatment records from the St. Thomas Medical Center dated 
from November 1996 through December 2006, which includes a 
November 2006 entry showing the Veteran with psoriasis 
involving the scalp; treatment records from the Vanderbilt 
Hospital dated from November 1966 through February 1990; 
treatment records from the Heart Group PLLC dated from 
February 2002 through December 2005; a September 2006 
treatment record from Tennessee Oncology, PLLC, S.C., M.D.; 
and laboratory diagnostic results.

In this case, the Board finds that the evidence received 
since the November 1966 RO decision is not material because, 
when considered alone or with previous evidence of record, 
the evidence does not establish a link between the Veteran's 
currently diagnosed skin disability and military service, and 
therefore does not raise a reasonable possibility of 
substantiating the claim.  

Considering whether new and material evidence has been 
received to establish service connection on a direct basis, 
the Board notes that the Veteran's claim was initially denied 
in November 1966 because, although he was treated for a rash 
in service (March 1965), at his November 1965 discharge 
examination, the examiner noted a normal clinical evaluation 
for the Veteran's skin.  Evidence received since the November 
1966 rating decision includes a November 2006 entry showing 
psoriasis, which is a skin disability; however, the record 
contains no new evidence which raises a reasonable 
possibility that the Veteran's currently diagnosed psoriasis 
is in anyway related to his in-service rash noted in the 
March 1965 entry.  Specifically, there is no evidence of 
continuity of symptomatology.  In addition, the record does 
not contain any competent evidence linking any current skin 
disability of the neck to a rash/acne/impetigo which occurred 
over 40 years prior.  Therefore, the Board finds that new and 
material evidence has not been received because the record 
does not establish a link between any current skin disability 
of the neck and any skin problem noted in military service; 
and therefore does not raise a reasonable possibility of 
substantiating the claim.

Further, although the Veteran contends that his current 
psoriasis is related to in-service herbicide exposure, 
psoriasis is not a disability for which presumptive service 
connection can be established, and the record contains no 
other medical evidence or other types of evidence that raises 
a reasonable possibility that his currently diagnosed 
psoriasis is connected to his in-service herbicide exposure.  
As such, the Board finds that new and material evidence to 
reopen the previously denied claim of service connection for 
a skin disability of the neck has not been received, and the 
application to reopen will therefore be denied.


ORDER

Entitlement to service connection for a thyroid gland 
disability, enlarged prostate, saliva gland disability, or 
kidney disability is denied.

New and material evidence having not been received to reopen 
the Veteran's claim of service connection for a skin 
disability of the neck, the application to reopen is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


